Appeal from a decision (denominated decision and order) of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 2, 2006. The decision, among other things, stated that plaintiffs and defendant DDS Engineers, LLP were to settle the order in accordance with the decision.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
*986Same memorandum as in Pino v Harnischfeger (42 AD3d 980 [2007]). Present—Gorski, J.P, Smith, Centra, Lunn and Fahey, JJ.